Title: To James Madison from Robert Patton, 8 November 1810
From: Patton, Robert
To: Madison, James


Dear Sir,
Philada. 8th Novr. 1810.
Your favour of 29th Octr. was handed to me, a few days since, by Thomas Mc.Graw. I am really sorry to hear that you have been so unfortunate as to lose one of the first pair of Greys, & fear that it will be difficult to replace him. I have been through all our stables, but, I have not been so fortunate as to find a pair, or even a single horse, fit to match the others.
On examining the horse mentioned to you by the Secretary at War, I find he is much too white for your others, & the owner asks me three hundred dollars for him, which, I think too much by 100. I will continue to look out, & if I procure either one, or a pair, I will send them forward. Should you, Sir, in the mean time, procure one, you will be pleased to write me least, I should purchase also. Please to present my best respect to your amiable Lady & believe me With the greatest respect Your Obedient Servt
Robt. Patton
